Ewing, C. J.
The state of demand is insufficient. How much is claimed for principal and how much for interest, is not shewn. “Printing done in 1817,” but whether at one or at several times in that year is not stated. How could a defendant under such a state of demand preparo to shew that the charge of the plaintiff for the printing, or for any part of it, was excessive ?
Ford, J. expressed his opinion to the same effect.
Eossell, J.
The application for an adjournment was made on the return day of the summons, upon reasonable grounds and without any appearance of the affectation of delay.
Judgment reversed.